Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Mounting apparatus in claim 10
Adjustable resistance mechanism in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climbing exercise machine, comprising: a base support frame configured to contact a floor or ground surface; an elongate lower left upright having a first end and a second end, wherein the first end is rigidly connected to the base support frame; an elongate lower right upright having a first end and a second end, wherein the first end is rigidly connected to the base support frame; a crossbar having a first end and a second end, wherein the second ends of the elongate lower left upright and the elongate lower right upright are rigidly connected to a middle, central, or intermediate portion of the crossbar; elongate upper left and upper right uprights, each having a first end and a second end, wherein the first end of each of the elongate upper left and upper right uprights is rigidly connected to the first and second ends of the crossbar, respectively, wherein the elongate upper left and lower left uprights, and the elongate upper right and lower right uprights, are in substantially parallel planes on opposing vertical sides of the crossbar, and wherein a horizontal distance between the elongate lower left and lower right uprights is smaller than a horizontal distance between the elongate upper left and upper right uprights; a first movable and adjustable handle, operatively engaged with the elongate upper left upright to enable reciprocating linear movement along the elongate upper left upright; a second movable and adjustable handle, operatively engaged with the elongate upper right upright to enable reciprocating linear movement along the elongate upper right upright; a first movable and adjustable foot pedal, operatively engaged with the elongate lower left upright to enable reciprocating linear movement along the elongate lower left upright; a second movable and adjustable foot pedal, operatively engaged with the elongate lower right upright to enable reciprocating linear movement along the elongate lower right upright; and a linkage assembly, interconnecting the first handle, the first foot pedal, the second handle, and the second foot pedal, comprising a rail and a belt, Page 3 of 8Serial No. 17/458,818 Attorney Docket No. 10190-1-CIP-2-DIV-E wherein the interconnection provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, and the second foot pedal to simulate a continuous climbing motion for a user.

Claims 2-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784